The opinion of the court was delivered by
Parker, J.
The state of the case submitted consists only of the “case agreed on by the parties or their attorneys” as provided in the District Court Appeal act of 1902, page 566. Comp. Stat., p. 2016, pl. 213b. This, as has several times been held in reported cases, is not sufficient. There must be a judgment record before this court, on which it may impress its ruling of affirmance or reversal; and the absence of such judgment record leads to a dismissal of the appeal. Essler v. Camden and Suburban Railway Co., 42 Vroom 180, 182; Boland v. Kaveny, Id. 488, 489; Katzin v. Jenny, 45 Id. 131; Nissel v. Swinley, Id. 344; Smith Company v. Oathout, 46 Id. 438. A copy of the judgment record must be furnished to the court. Rule 90.
Appellant has further disregarded rule 90 in failing to submit a copy of the specification of the determinations or *531directions of the District Court with which he is dissatisfied in point of law. This rule was promulgated in June, 1907, and referred to in Kearns v. Waldron, 47 Vroom 370, 371. Such specification corresponds to an assignment of errors at common law, and i£ there be no specification, there is no error assigned, and while the judgment might perhaps be affirmed (see Champlin v. Barthold, 53 Id. 13), the practice has been, in the absence of any specification whatever, to dismiss the appeal. Sentliffer v. Jacobs, ante p. 128.
The state of the case being defective in both of the particulars mentioned, the appeal will be dismissed.